Case 1:21-mj-O7008-KMW Document 7 Filed 01/22/21 Page 1 of 3 PagelD: 16

AO 199A (Rev. 12/11) Order Setting Condilions of Release Page 1 of 3 Pages

 

UNITED STATES DISTRICT COURT

for the
District of New Jersey

United States of America
¥,

Case No. 21-mj-7008-KMW
STEPHANIE HAZELTON

 

Nae ran Sonat” Semel” ore

Defendant
ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1)
(2)
(3)

(4)

The defendant must not violate federal, state, or local law while on release,
The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a,

The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose,

The defendant must appear at: _ United States District Court for District of Columbia (by Zoom)

 

 

 

Place
before the Hon. G. Michael Harvey, U.S. Magistrate Judge, 333 Constitution Ave., NW, Washington, DC 20001

 

 

on 1/28/2021 1:00 pm

 

Date and Time

Lf blank, defendant will be notified of next appearance.

(5) The defendant must sign a $100,000 Unsecured Appearance Bond, co-signed by Jeffery Hazelton.

 
Case 1:21-mj-O7008-KMW Document 7 Filed 01/22/21 Page 2 of 3 PagelD: 17

AG 199B (Rev. 12/11) Additional Conditions of Release Page 2 of 3. Pages

ADDITIONAL CONDITIONS OF RELEASE

IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

( ) ©)

The

defendant is placed in the custody of:

Person or organization

Address (only if above is an organization)

 

 

City and state Tel, No,
who agrees to (a} supervise the defendant, (b) use every effort to assure the defendant’s appearance al all court proceedings, and (c)} notify the court immediately
if the defendant violates 4 condition of release or is no longer in the custodian’s custody.

 

 

Signed:

 

Custodian Date

(xX) (7) The defendant must:

(x)

a ee ae ae

x KX

CX)
(x)

(a)
{b)
{c}
(d)
3)
(p

(g)

(b)
(i)
®

(k)
())

(0)
{p)

(q)

)
(s)

submit to supervision by and report for supervision te the United States Pretrial Services
telephone number ho later than
continue or actively seek employment.

continue or start an education program,

surrender any passport lo: United States Pretrial Services

not obtain a passport or other international travel document.

abide by the following restrictions on persona! association, residence, or travel: _travei restricted to the States of New

Jersey, New York and istrict of Columbi s othe approved in advance by U.S. Pretrial Services.
avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
including: co-defendants or alleged co-conspirators, unless in the presence of counsel.

 

 

 

get medical or psychiatric trealment: or mental health testing & treatment as deemed necessary by Pretrial Services,

 

return to custody each at o’clock afier being released at o’clock for employment, schooling,
or the following purposes:

 

 

maintain residence at a halfway house or community correclions center, as the pretrial services office or supetvising officer considers

necessary.

not possess a firearm, destructive device, or other weapon.

not use alcohol ( at all ( ) excessively,

not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed

medical practitioner.

submit to testing for a prohibited substance if required by the pretrial services office or supervising officer, Testing may be used with random

frequency and may include urine testing, the wearing of a sweat patch, a remote alcchol testing system, and/or any form of prohibited

substance screening or testing, ‘Phe defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited

substance screening or testing.

participate in a program of inpationt or outpatient substance abuse therapy and counseling ff directed by the pretrial services office or

supervising officer.

participate in one of the following location restriction programs and comply with its requirements as directed.

( )@ Curfew. You are restricted to your residence every day ( } from to ,or ( yas
directed by the pretrial services office or supervising officer; or

( _) Cit} Home Detention, You are restricted to your residence al all times except for employment; education; religious services; medical,
substance abuse, or mental health treatment; atlomey visits; court appearances; court-ordered obligations; or other activities
approved in advance by the pretrial services office or supervising officer; or

( }Gii) Home Incarceration, You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the court.

submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program

requirements and instructions provided.

(You must pay ail or part of the cost of the program based on your ability lo pay as determined by the pretrial services office or

supervising officer.

report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
atrests, questioning, or traffic stops. ;
The defendant is not to enter any government buildings or property unless required by the government agency;

to U.S. District Court for Dist of Columb jerad: 0 U.S, Marshal Service in Camd

for processing on a date and time to be determined.

 

 
Case 1:21-mj-O7008-KMW Document 7 Filed 01/22/21 Page 3 of 3 PagelD: 18
AO 1990 (Rev, 09/08) Advice of Penaitles Pogo of 38 Prages
os ADVICE OF PENALTIES AND SANCTIONS

-. TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIBS AND SANCTIONS:

Violaling any of the foregolig condiflons of release may result ii Lhe Inumediate Issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfelture of any bond, and a proseouttan fox contempt of court and could result In
imprisonment, a fine, or both,

While on release, if you commit a federal felony offense the punlsiment is an additonal prison term of not more than ten years
and for 9 federal misdemeanor offense the punishment t's an additional prison term of not more than one year, This sentence will be
consecullve (/.¢., In addition to) to any other sentence you receive,

It ls @ erlme punishable by up to (en years In prison, and a $250,000 fine, or both, to: obstruct a criminal investigator;
lamper with a wilness, victim, or informant; retaliate or attempt to retaliate agains! a witness, victim, or informant; or intimidate ar altempt
to Inthnidate a witness, victim, juror, Informant, or officer of (he court, The penalties for tampering, retallation, or In{imidation are
sigulflcantly more serious if they Involve a killing or attempted killing,

If, after release, you knowingly fail to appoar as the conditions of release require, ov (o surrender Lo serve a sentence,
you may be proseculed for filing to appear or surrender and additfonal punishment may be Imposed. Ifyou are convicted off

(1) an offense punlshable by death, iife lnmprisonment, or imprisonment for a term of fiflecn years or more — you will be fined

not more than $250,000 or Imprisoned for not more than 10 years, or both;

(2) an offense punishable by Imprisonment for a term of flye years ar more, bul less than Mfeon years — you will be fined not

more than $250,000 or imprisoned for nol more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 of Imprisoned pot more than two years, or both;

(4) ainisdemeanor— you will be fined not more than $160,000 or Imprisoned not more {han one year, or both,

A term of inprlsonment inposed for faliare lo appear of surrender will be consecutive fo any other sentence you receive, In
addition, a fatlure to appear or surrender may result in the forfeiture of any bond posted,

Acknowledgment of the Defendant

Lacknowledge that | am the defendant in this case and (hat [am aware of the conditions of release, I promlse to obey all conditions
of releage, to appear as directed, and surrender lo serve any sentence Imposed, Tam aware of the penaldies and sanctions set forth above,

Le | He

Nef i's Signature
Votes li, ff

Clty and State

Directions to the United States Marshal

( /) The defendant is ORDERED released after processing.
The United States marshal is ORDERED to keep the defendant In custody untll nolifled by ihe elerk or judge that the defendant
has posted bond and/or complied wilh all other conditions for release, If still in custody, the defendant must be produced before

the appropriate Judge at the thme and place speck ie.

a
Dale: Viator eh of? 98S RN Yow ce pce ite ttt aetna
7 f yi ‘ : dudictal Officer's Slgnature

     

Karen ©. Willams, US, Magistrate Judge

Printed nae and tite

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICE U.S,ATTORNEY U.S, MARSHAL

 

 

 

 
